DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 12-13, 15-18, 20-22, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite new limitations of “a side covered by a first dielectric and another side uncovered by a second dielectric”. The instant specification does not provide support for “a side covered by a first dielectric and another side uncovered by a second dielectric”. Therefore, the added material is not supported by the original disclosure and the applicant is required to cancel the new matter in the reply to this office action. 
Due to the dependency to the parent claims, claims 2-5, 7-9, 12, 15-18, 20-22, and 25-26 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-5, 7-9, 12-13, 15-18, 20-22, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1 and 13 recite new limitations of “a side covered by a first dielectric and another side uncovered by a second dielectric”. It is not clear if another side is completed uncovered by any dielectric or merely uncovered by a second dielectric, but covered by the first dielectric or by any other dielectric. Therefore, appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a side covered by a first dielectric and another side uncovered by any dielectric”.
Due to the dependency to the parent claims, claims 2-5, 7-9, 12, 15-18, 20-22, and 25-26 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

.The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-9, 12-13, 15-16, 20-22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan et al. (PG-PUB US 2004/0022669).
Regarding claims 1 and 13, Ruan et al disclose a method and apparatus for treating virus in water samples and inactivating pathogenic in blood plasma having water by non-thermal plasma (ABSTRACT & paragraphs [0071]-[0072] & [0155]). Ruan teaches that water is treated by the apparatus, which comprises a plurality of parallel cells 1520 having a plurality of dielectric barriers 1526  for generating non-thermal plasma in reaction volumes 1522 (i.e. …configured as & configuring a plurality of parallel dielectric barrier discharge elements…, Figures 19 & 33, paragraph [0114], [0118], & [0155]), wherein 
(i) each cell 1520 receives a respective portion 1522 of the water/liquid from each tube 1528 (i.e. separately receiving a respective portion of the water in each of the…discharge element. Figure 19, paragraph [0114] & [0155]); and 
(ii) each cell 1520 comprises a pair of oppositely polarized electrodes 1524 dielectric 1526 and dielectric barrier 1526 covered the respective electrode 1524 for generating non-thermal plasma species to remove virus in the water/liquid (i.e. at least one negatively charged electrode comprising a side covered by a dielectric and at least one positively charge electrode…… in the respective portion of the water to treat the unwanted material, Figure 19, paragraph [0114], [0118], & [0155]).
Ruan teaches that (a) the flow rate of may be set based on treatment time and/or dimensions of the rector,  (b) any number of parallel reactor cells 1520 can be used,  and (c) each cell has a gap that is maintained by controlling/setting volume flow of the water (paragraphs [0078], [0115] & [0124]). As such, depending upon desired treatment capacity/the treatment time/flow rate of the liquid/water, the number of the reactor cells can be configured based on a flow rate of the liquid/water to achieve desired treatment results (NOTE: mass flow rate as commonly understood in fluid mechanics that volumetric flow rate and mass flow rate are interrelated). 
Ruan also teaches that dielectric barriers 1526 may be covered on one side of the electrode 1524 (i.e. a side covered by a first dielectric and another side uncovered  by any dielectric, Figures 20-21, paragraphs [0122]  & [0123]). 
As such, it appears that claims 1 and 13 are rendered obvious by Ruan's teachings of different embodiments that can be combined, absent of evidence to the contrary.
Regarding claims 2 and 15, Ruan teaches a plurality of reactor cells 1520 (Fig. 19, paragraph [0114]).
Regarding claims 3 and 16, Ruan teaches the pathogenic microorganisms in the blood plasma having water and vires in the water sample (paragraphs [0071]-[0072] ).
Regarding claims 7 and 20, Ruan teaches a high voltage power supply 1540 for supplying electric energy to the electrodes 1524 (Figure 19, paragraph [0115]).
Regarding claims 8 and 21, Ruan teaches to generate non-thermal plasma with micro-discharge (paragraphs [0062], [0086], & [0113]).
Regarding claims 9 and 22, Ruan teaches to control the power supply with a controller 2012 (Figure 18, paragraph [0111]).
Regarding claims 12 and 25, Ruan teaches to generate plasma by applying strong electric field to the water/liquid (paragraphs [0065] – [0066]).
Claims 4-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan et al. (PG-PUB US 2004/0022669) as applied to claims 1 and 13 in view of Tsai et al. (US 2018/0242577) and Ross (US 2009/0123331), both secondary references cited in the last Office action. The difference between Ruan as applied above and each of the instant claims is the recited limitation. Tsai teaches in a method and apparatus for generating antimicrobial wipe that comprises applying non-thermal plasma to water and then applying the activating water to a wipe, the non-thermal plasma including dielectric barrier discharge, the provision of an interface, such as a button, switch, remote control, or other interface that can be operated by a user, to activate the system (paragraph 50 and 56). Ross teaches in an ultraviolet sterilization apparatus the provision of a user interface with either physical or graphical representations of buttons, selectors, menus, and other suitable selection items (paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an interface of graphical presentation in Ruan's teachings in view of Tsai and Ross for the benefit of controlling the system (paragraph 56 of Tsai and paragraph 45 of Ross).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan et al. (PG-PUB US 2004/0022669) as applied to claim 13 in view of Tanaka et al. (US 2011/0076190) and Dioum (US 20120138526)
.Regarding claim 26, Ruan teaches that non-thermal plasma generates highly reactive species that can effectively destroy virus and bacteria in water (paragraphs [0069] & [0155]), but does not teach to treat cooling tower water comprising legionella. However, Tanaka et al disclose a method of treating water (ABSTRACT). Tanaka teaches that legionella in water tends to develop when water temperature drops and development of legionella in cold water is prevented by treating water with non-thermal plasma (Figure 2, paragraphs [0004], [0009], & [0072] – [0073]). Therefore, it would be obvious for one having ordinary skill in the art to treat cooled/cold water having legionella with non-thermal plasma as suggested by Tanaka in order to prevent development of legionella in cold water while using the method of Ruan.
It should be noted that “a cooling tower water” does not recite any limitation and will be interpreted as “cooled/cold water from a structure having a height”. Water in the circulation system of Tanaka is cooled within the circulation system having a tank (Figures 1 & 2, paragraphs [0009] & [072]), reading on “a cooling tower water”.
However, if Ruan/Tanaka does not teach to treat cooling tower water, Dioum discloses a method of treating water (ABSTRACT). Dioum teaches that cold water in a building and/or in cooling chimneys (e.g. a cooling tower water) comprises legionella and it is desired to destroy legionella in the water (paragraphs [0076] & [0088]).  
One having ordinary skill in the art, upon reading the teaching of Dioum, would have realized to treat cold water in a building or in cooling chimneys by nonthermal plasma in an attempt to remove legionella therewthin. Therefore, it would be obvious for one having ordinary skill in the art to incorporate a nonthermal plasma generating device into cold water system in a building or in cooing chimneys in order to remove legionella in the cold water by nonthermal plasma with reasonable expectation of success, hence effectively sterilize cold water in cooling chimneys while using the method of Ruan/Tanaka.
Response to Arguments
.Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
In response to the arguments that “Ruan explicitly requires that its negative (and positive) electrodes be covered with dielectric barriers on all sides (see Ruan, column 6, lines 43 to 46; column 7, lines 5 to 12; column 16, lines 34-37 and the corresponding figures). One skilled in the art would readily recognize that Ruan's principle of operation would not work as intended and disclosed if any of its electrodes had a side that was uncovered by a dielectric barrier---it would create electrical currents in blood which would contaminate the blood and may electrically shock a patient receiving the blood. The Applicants note that the Examiner has not addressed this argument in the NFOA” (page 8 of REMARKS), 
it should be noted that Ruan cited in the previous office action is a different document (PG-PUB US 2004/0022669), which does not have any content that the applicant is referred to (e.g. columns and lines in the REMARKS). 
Ruan (the PG-PUB document) teaches that dielectric barriers 1526 may be covered on one side of the electrode 1524 (i.e. a side covered by a first dielectric and another side uncovered by any dielectric, Figures 20-21, paragraphs [0122]  & [0123]). Ruan also teaches to treat water (paragraph [0155]).
Therefore, rejections will be maintained.

Conclusion
Claims 1-5, 7-9, 12-13, 15-18, 20-22, and 25-26 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795